Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 03/01/2021 for application 15482218.
Claims 17-26 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over OSTGARD et al. (USPGPUB 2010/0249460 A1) in view of KUKIN (U.S. 3692503) and evidenced by ZUMDAML { https://web.archive.Org/web/20150906032422/https://www.britannica.com/science/carbide ) 
OSTGARD et al. teach fast, filtering powder catalytic mixtures.
OSTGARD et al. teach in the abstract the catalytic mixture is the result of a metal powder catalyst with a solid material.
OSTGARD et al. teach in paragraph 2 that the metal powder catalyst are prepared by supporting small metal crystals onto a powder support such as activated carbon, carbon black, and acetylene black. The support is further taught in paragraph 2 to comprise mixed metal oxides and magnesia (magnesium oxide).
OSTGARD et al. teach in paragraph 3 that after formation of carbon black, some oxidation does occur (oxidized carbon black).
OSTGARD et al. teach in paragraph 5 that the metal used include alkali and alkaline metals.

However, KUKIN teaches additives for fuels that comprise vanadium by incorporation of an activated manganese compound.
KUKIN explicitly teach in lines 63-71 of column 2 that the additives may be used for fuels that are for gas turbines.
KUKIN explicitly teaches in lines 51-64 of column 10 that a magnesium containing additive has been known to prevent vanadium corrosion in relation to gas turbines.
KUKIN further teaches that the magnesium may bind the vanadates but tend to deposit magnesium vanadates.
However, KUKIN further teaches in lines 65-90 of column 10 that a combination of manganese with magnesium solves the issue of magnesium vanadates deposits.
KUKIN teaches in lines 1-10 of column 12 that, the magnesium may be in the form of magnesium oxide or magnesium hydroxide.
Magnesium is an alkaline earth metal.
It would be obvious to use magnesium as the metal in OSTGARD et al. with a reasonable expectation of success,

However, ZUMDAHL provides evidence that magnesium and carbon form an ionic bond.  Carbon black is virtually pure elemental carbon.
ZUMDAHL teaches in the "ionic Carbides" section that ionic bonds are formed between alkaline earth metals and carbon. 
While ZUMDAHL does not explicitly mention magnesium, ZUMDAHL does teach ionic bonds between beryllium and carbon, and magnesium has an even lower electronegativity than beryllium. Therefore one of ordinary skill in the art would understand that, at least some ionic bonding takes place between the magnesium and carbon/acetylene black support of KUK1N and OSTGARD.
OSTGARD et al. teach that the support be comprised of acetylene black and magnesia.  Furthermore, OSTGARD et al. teach in paragraph 1 that the metal powder catalyst does not separate in the chemical reaction or separation of the catalytic mixture form the reaction mixture.
One of ordinary skill in the art would expect that the magnesium and acetylene black would be inherently bonded at least partially via an ionic bond (chemical bond) as alkaline earth metals with carbon form ionic carbides based on 
OSTGARD et al. do not appear to explicitly teach the amount of metal that may be loaded onto the acetylene black.
However, OSTGARD et al. do teach an example in paragraph 20 in which about 2 wt% of metal is loaded onto acetylene black.
It would be obvious to one of ordinary skill in the art to use about 2 wt % of metal (magnesium) on the acetylene black.
A prime facie case of obviousness exists wherein the claimed ranges overlap.
OSTGARD et al. also teach that the support can comprise magnesia.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. In re Aller, 220 F,2d 454, 456,105 USPQ 233, 235 (CCPA 1955).
The acetylene black is taught in table 1 on page 1 to comprise a diameter of 35-70 nm.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
2/g.
A prime facie case of obviousness exists wherein the claimed ranges overlap.
Acetylene black is taught in paragraph 2 to be devoid of surface oxide groups as a result of being produced in the absence of oxygen.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation, In re Aller, 220 F,2d 454, 456,105 U5PQ 233, 235 (CCP.A 1955),
Acetylene black inherently has an ash content that is a low ash content.
Regarding claim 19, KUKIN teaches in lines 1-10 of column 12 that the magnesium may be in the form of magnesium oxide or magnesium hydroxide.
ZUMDAHL teach that the preparation of carbides may be prepared from carbon and either a metal or a metal oxide.
Regarding claim 18, OSTGARD et al. teach an example in paragraph 20 in which about 2 wt% of metal is loaded onto acetylene black.
Regarding claim 20, KUKIN teaches in lines 1-10 of column 12 that the magnesium may be in the form of magnesium oxide or magnesium hydroxide (100% magnesium oxide).

Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 22, OSTGARD et al. do teach an example in paragraph 20 in which about 2 wt% of metal is loaded onto acetylene black.
Regarding claim 23, OSTGARD et al. teach in Table 1 on page 1 that acetylene black comprises a diameter of 35-70 nm.  OSTGARD et al. also teach in paragraph 3 that carbon black comprises diameters range from 10 - 500 nm.
A prima facie of obviousness exists therein the claimed ranges overlap.
Regarding claim 24, Acetylene black inherently has an ash content that is a low ash content.
Regarding claim 25, the acetylene black is taught, in paragraph 3 of OSTGARD et al. to have surface areas of 80 to 300 m2/g.
Regarding claim 26, the properties have been addressed above.
Therefore, the invention as a whole would have been prima fade obvious to one of ordinary skill in the art at the time of the invention.

s 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over OSTGARD et al. (USPGPUB 2010/0249460 Al) in view of ALLAN (U.S. 2781005) and evidenced by ZUMDAHL ( https://web.archive.Org/web/201509060B2422/https://wvw.britannica.com/science/carbide )
OSTGARD et al. teach fast filtering powder catalytic mixtures.
OSTGARD et al. teach in the abstract the catalytic mixture is the result of a metal powder catalyst with a solid material.
OSTGARD et al. teach in paragraph 2 that the metal powder catalyst are prepared by supporting small metal crystals onto a powder support such as activated carbon, carbon black, and acetylene black. The support is further taught, in paragraph 2 to comprise mixed metal oxides and magnesia (magnesium oxide).
OSTGARD et al. teach in paragraph 3 that after formation of carbon black, some oxidation does occur (oxidized carbon black).
OSTGARD et al. teach in paragraph 5 that the metal used include alkali and alkaline metals.
OSTGARD et al. do not explicitly suggest the use of magnesium as the metal.

ALLAN teaches in reference claim 3 that the molecular ratio of magnesium oxide to vanadium present, should be about 3 to 1,
ALLAN does not seem to explicitly teach that, the magnesium oxide may be supported on carbon black particles.
Magnesium is an alkaline earth metal.
It would be obvious to use magnesium as the metal in OSTGARD et al. with a reasonable expectation of success.
OSTGARD et al. do not explicitly teach that the magnesium is chemically bonded to the powdered support.
However, ZUMDAHL provides evidence that magnesium and carbon form an ionic bond. Carbon black is virtually pure elemental carbon.
ZUMDAHL teaches in the "ionic Carbides" section that ionic bonds are formed between alkaline earth metals and carbon. While ZUMDAHL does not explicitly mention magnesium.

OSTGARD et al. teach that the support be comprised of acetylene black and magnesia. Furthermore, OSTGARD et al. teach in paragraph 1 that the metal powder catalyst does not separate in the chemical reaction or separation of the catalytic mixture from the reaction mixture.
One of ordinary skill in the art would expect that the magnesium and acetylene black would be inherently be bonded at least partially via an ionic bond (chemical bond) as alkaline earth metals with carbon form ionic carbides based on the differences in their electronegativity and the type of bond formed is very dependent on the difference of electronegativity.
OSTGARD et al. do not appear to explicitly teach the amount of metal that may be loaded onto the acetylene black.
However, OSTGARD et al. do teach an example in paragraph 20 in which about 2 wt% of metal is loaded onto acetylene black.

A prima facie case of obviousness exists wherein the claimed ranges overlap.
OSTGARD et al. also teach that the support can comprise magnesia.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See in re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955) 
The acetylene black is taught, in table 1 on page 1 to comprise a diameter of 35-70 angstrom.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
The acetylene black is taught in paragraph 3 to have surface areas of 60 to 300 m2/g.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Acetylene black is taught in paragraph 2 to be devoid of surface oxide groups as a result of being produced in the absence of oxygen.
in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Acetylene black inherently has an ash content that is a low ash content.
Regarding claim 19, ALLAN teaches that, the magnesium may he in the form of magnesium oxide.
2UMDAHL teach that the preparation of carbides may be prepared from carbon and either a metal or a metal oxide.
Regarding claim 18, OSTGARD et al. teach an example in paragraph 20 in which about 2 wt% of metal is loaded onto acetylene black.
Regarding claim 20, ALLAN teaches that the magnesium may be in the form of magnesium oxide (100% magnesium oxide).
Regarding claims 21, ALLAN teach in lines 62-70 of column 1 that the magnesium may be in the form of elemental form or as an oxide.
Wherein the general conditions are known, optimization or workable ranges Involve only routine experimentation.  See in re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955)
Regarding claim 22, OSTGARD et al. do teach an example in paragraph 20 in which about 2 wt% of metal is loaded onto acetylene black.

Regarding claim 24, Acetylene black inherently has an ash content that is a low ash content.
Regarding claim 25, the acetylene black is taught in paragraph 3 to have surface areas of 60 to 300 m2/g.
Regarding claim 26, the properties have been addressed above.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to state that the carbon black is oxidized prior to being bonded to being combined with magnesium.  Applicant argues that carbon black needs to be oxidized prior to being mixed with magnesium and that OSTGARD et al. do no teach oxidizing carbon black prior to being combined with magnesium.
(oxidized carbon black)
Furthermore, the claims are directed toward compositions.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues OSTGARD et al. teach Degussa’s commercial catalyst and is silent to method for attaching the metals onto the surface of the carbon support.
It is noted that OSTGARD et al. teach in paragraph 2 powdered metal catalysts that comprise small metal catalysts onto a powder support.  OSTGARD et al. teach in paragraph 5 that the metal used include alkali and alkaline metals.  
It is further noted that ZUMDAHL provides evidence to suggest that would form an ionic bond. Carbon black is virtually pure elemental carbon.

ZUMDAHL does teach ionic bonds between beryllium and carbon, and magnesium has an even lower electronegativity than beryllium. Therefore one of ordinary skill in the art would understand that, at least some ionic bonding takes place between the magnesium and carbon/acetylene black support.
The examiner recommends presenting evidence or a declaration explaining how ionic bonds are not formed in OSTGARD et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IRVIN (US 2464204) teaches in lines 71-75 of column 3 that carbon blacks are classified as oleophilic and hydrophobic.
GREEN (U.S. 10087330) teaches a carbon black that is oxidized with an average pore size that is greater than 2 nm. GREEN teaches that optionally, the process may be conducted in the presence of a catalyst such as a metal oxide or an alkali metal salt.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        
/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771